—Order, Supreme Court, New York County (David Saxe, J.), entered September 22, 1992, which granted plaintiff pendente lite maintenance of $1,500 per week, child support of $900 per week and $80,000 per month for the costs and maintenance of the parties’ former marital residence, unanimously affirmed, without costs. Order of the same court and Justice, entered October 6, 1993, which denied defendant’s motion to renew and modify the temporary support order by reducing defendant’s obligation to pay the costs and maintenance of the parties’ former marital residence to $50,000 per month, unanimously affirmed, without costs.
The court properly exercised its discretion in denying a downward modification of the interim award of $80,000 per month for the costs and maintenance of the parties’ former marital residence. The IAS Court has facilitated ultimate resolution of such issue by providing that plaintiff must account to defendant for expenditures incurred in the maintenance of the former marital residence. Concur — Sullivan, J. P., Carro, Ellerin, Wallach and Nardelli, JJ.